IN THE COURT OF APPEALS OF IOWA

                                 No. 21-1055
                             Filed August 3, 2022


IN RE THE MARRIAGE OF BARRY RAY HUTCHENS, JR.
AND LAURA HUTCHENS

Upon the Petition of
BARRY RAY HUTCHENS, JR.,
      Petitioner-Appellee,

And Concerning
LAURA HUTCHENS,
     Respondent-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Marshall County, John J. Haney,

Judge.



      Laura Hutchens appeals from a dissolution decree. AFFIRMED.



      Julio C. Gomez of Argueta & Gomez Law, Des Moines, for appellant.

      C. Aron Vaughn of Kaplan & Frese, LLP, Marshalltown, for appellee.



      Considered by May, P.J., Greer, J., and Blane, S.J.*

      *Senior judge assigned by order pursuant to Iowa Code section 602.9206

(2022).
                                         2


MAY, Presiding Judge.

       Laura Hutchens appeals from the decree dissolving her marriage to Barry

Hutchens Jr. She contends the district court should have granted her physical

care of the parties’ two children. We affirm.

       In dissolution proceedings, our review is de novo.       In re Marriage of

McDermott, 827 N.W.2d 671, 676 (Iowa 2013). But we give weight to the fact

findings of the trial court, who is “greatly helped in making a wise decision about

the parties by listening to them and watching them in person.” In re Marriage of

Vrban, 359 N.W.2d 420, 423 (Iowa 1984) (citation omitted). We will affirm unless

the district court “failed to do substantial equity.” See Boatwright v. Lydolph,

No. 18-0532, 2019 WL 719026, at *1 (Iowa Ct. App. Feb. 20, 2019) (citation

omitted).

       Laura argues the district court erred in granting Barry physical care of the

children.   When deciding physical care, “[t]he children’s best interest is the

‘controlling consideration.’” In re Marriage of Hoffman, 867 N.W.2d 26, 32 (Iowa

2015) (citation omitted). This standard requires us to examine each family’s

unique circumstances on a case-by-case basis. Id. We consider which parent

would support the other’s relationship with the children as well as continuity,

stability, and approximation. In re Marriage of Hansen, 733 N.W.2d 683, 700 (Iowa

2007). We also consider additional factors relating to the children’s safety and

other needs. See Iowa Code § 598.41(3) (2020); In re Marriage of Winter, 223

N.W.2d 165, 166–67 (Iowa 1974).

       As is often the case, our determination of physical care depends heavily on

testimony and—therefore—witness credibility. See In re Marriage of Vrban, 359
                                            3


N.W.2d 420, 422 (Iowa 1984). Accordingly, when the parties present contrasting

versions of events, we generally defer to the district court’s credibility

determinations. In re Marriage of Wallert, No. 16-1669, 2017 WL 4843183, at *2

(Iowa Ct. App. Oct. 27, 2017). Here, the district court generally found Laura less

credible than Barry. So, we assess their respective testimony accordingly when

considering whether the court properly determined physical care.

         With that in mind, we turn to Laura’s claims on appeal. She contends she

would be a superior caregiver for six reasons: (1) she has historically served as

the children’s main caregiver; (2) she “has more emotional capacity to provide for

the emotional needs of the children”; (3) Barry “will not support Laura’s relationship

with the children”; (4) her “home is safer and better suited to the children’s needs”;

(5) Barry “does not prioritize [the children’s] needs above his own”; and (6) “Barry

is only able to care for the children due to his paramour temporarily being out of

work.”

         We disagree. For starters, we do not think the record demonstrates that

Barry places his needs above those of his children any more so than Laura does.

And while it is true Barry was not as involved in the children’s lives when he worked

second shift, he switched to first shift in 2019 once he had enough seniority at his

employment to do so. Since then, he has taken on a more active parenting role,

doing things like putting the children to bed. And contrary to Laura’s assertions,

we do not think Barry’s parenting success is attributable to his paramour staying

home while unemployed.1 Like the district court, we focus on Barry’s own efforts,



1   To be clear, her contributions to the children’s care do not enter our calculus.
                                          4


which led the district court to find “Barry has demonstrated a stronger ability to set

limits and boundaries for the children than Laura.”

       Likewise, we question Laura’s contention that she is better equipped to

provide for the children’s emotional needs—especially given her strong reactions

during her testimony.2 The district court described Laura as “visibly upset, angry,

and defensive” when discussing her personal difficulties with mathematics. The

court also described her testimony regarding a meeting about the children’s

medication as “unsettling,” stating she was “visibly upset and unyielding.” And

after seeing both Laura and Barry testify, the district court found Barry “appears

more stable.”

       As for Laura’s contention that Barry will not support her relationship with the

children, we note that neither parent seems enthusiastic about supporting the

other’s parental role. But the district court, which saw and heard the parties, found

Barry has a “greater ability to support Laura’s relationship with the children than

Laura does toward him.”

       With respect to housing, we agree with Laura that her current home is better

suited for the children. In her home, each child has their own room. Conversely,

at Barry’s home, the children share a converted, finished attic space with Barry’s

paramour’s child. A four-foot-high wall separates the space. One side of the wall

is the boys’ side, and the other side is the parties’ daughter’s side. While this is

less than ideal, the difference in the parties’ housing does not carry the day.




2 Laura complains that Barry spanks the children, but she also admitted to
spanking the children.
                                         5


       Much more troubling is Laura’s history of filing claims of child abuse—none

of which were confirmed—with the Iowa Department of Human Services (DHS)

since Barry initiated these dissolution proceedings. One DHS report specifically

noted, “This report has strong indications of ulterior motives. . . . This assessment

presents as a custody issue. The parents have a strong dis[d]ain for each other.”

This leaves us concerned that Laura was attempting to “game the system” to come

out on top without regard to how repeated DHS investigations will impact the

children.

       Following our de novo review, we do not conclude Laura is best suited to

serve as the children’s primary caregiver. Rather, we agree with the district court

that the children’s best interests are served by placing physical care with Barry.

       AFFIRMED.